OFFICE   OF   THE    ATTORNEY     GENERAL OF TEXAS
                                      AUSTIN




Bonorable Joe Xunaohik, Commlseioner
Bureau of Labop Statistica
Auetln, rPexar

Dear SlPI




   .



                                                      to    this depnrtnellt,
                                                             been received




                                 n enizrsnt agemy.



       for procuring employmnt. it contends that be-
       cause it 5s~chnrglng no foe Par it3 scr:‘Fces
       it fnlla within the GXCOptiO,?S cmticned in
       Article   5209, R, C. S.,       of Toxns,   Q Q *.
                                                                    i-333


Xonorable     Joe Kunsohlk,      Page 2



        Agenoy Act shall be cumulative         of the Emplog-
        ment Agenoy Law.

             "In other words, the question may be
        boiled down to this proposition; Do the
        exceptions mentioned in Article 5209, R. C.
        3   apply to emigrant agents or do they
        a$&y solely to employment aGents transaot-
        ing an lntra-statebueineas?
          The "EmploymentAgency Lav" is set out in Chapter 13
of Title 83 of the Revised Civil Statutes of Texae, 1925, being
Articles 5208 to 5221, lnoluslve.
              Article
                  5208 deSLnes an employment agent. Article
5209, dealing vith exoeptions to Article 5208, ma&r
             'The provlsfona of this chapter shall
        not apply to agents who charge a fee of not
        more than two dollars for registration only
        for procuring employment for school teachers;
        nor to any department or bureau maintained
        by this State, the United States Government,
        or any municipal government of this Stete,
        nor to any person, Slrm,   pnrtnershlp, assoola-
        tion of persons or oorgorntionor any officer,
        or employee thereof engaged in obtain% or
        aolloiti~ help from him, them or it when no
        Sees are charged directly or indirectly tine
        applicant for help or the eppllcant for en-
        ployment; nor to farmers   and stoc::raisers
        aotlng jointly or severally ti securmc
        laborers for their own use rrhercno See is
        collected or charged directly   or indirectly,
        nor to any association or corporation charter-
        ed under the laws.of Texas conducting a free
        employment bureau or agency.'
          The RJ3mlgrantAgents Law" was enacted by Senate Bill
No. 127, Aots of the 41st Legislature, 1929, Second Called Session,
Pa&e 203. It 1s Sound In Vernon's Revised Civil Statutes as Ar-     IH
tlole    5521-8-1.

              Seotlon 1 of Senate Bill Ho. 127 provldesr
             "Section 1. The term l@.grant agent' as
        used in this Act means every person. firm, cor-
        poration     or   assocl8tion   of persons   engaged   in
    Honorable Joe Kunschik, Page 3


        the business of hiring, entlclq, or sollcit-
        lng laborers in this state to be employed
        beyond the limits of this State and 1s also
        meant to lncludo every person, firm, partner-
        ship, corporation or sssociatlon of persons
        mnintnlnm an office to hire, entice, or
        solicit laborers to be employed beyond the
        limits of this State; and 1s also moLultto
        include every person who, as on indcpondent
        contractor or otherwise thsn es zznagent
        of n duly licensed eml@%nt scent ;>rocures,
        or undertakes to procure, or assist in pro-
        curing laborers for sn emigrant agent; and
        every emigrant ngent shall be tozmcd end
        hold to be doing business es such in each
        and every County whcroin ho, in porson, or
        throw   an &cent, hires, entices or solicits
        any laborer to be employed beyond the limits
        of the State.”
                  A part of Section 2 of the above Act, reeds:
               “Sec. 2. Each cmlgrsnt agent shrill,
         before opereta ln Texas, secure a Stete
         lioense as such, on spplicntlon therefor
         to the Commlasioner of Labor Statistics of
         the State of Texas. l * *.’
                  Section 3 of the s&ma Act provides:
               "Sec. 3. Any person, firm, aasociktlon
         of persons or corporntlonwho shall engaze in
         the business of an emigrant esent in any coun-
         ty in this State vlthouC having first filed
         with the Conmlssioner of LnSor Stctistics of
         the St&to of Texas, en qplication for license
         cs emlgrsnt azont as above provided, and/or
         without having first pzld nil otcte end county
         occupation taxes end annual license fee ES pro-
         vidod by lav or without hevinz first sccurcd 8
        ..statelicense as ebovo provided, or without hav-
         1~ first filed certified CO~J of his stzts li-
         cense with the Tcx Coilktor of such county
         es abovo provided, end/or dho does not file
         monthly reports es provided by this Act, end/or
         who shall engage in the business of en emigrcnt
         agent in any county In this State without first
i
    Bonorable   Joe Kunsohik,     Page 4


         having designated such county as one of the
         counties in vhich he proposes to do such
         business in his original or amended appllca-
         tlon to the Comlssioner    of Labor Stetistlor
I        of Texas, shall be guilty of a misdemeanor,
         and upon conviction  shall be punished by
1
         Sine not exceeding $500.00, or by lmjrlson-
         ment In the county jail for not exceeding
         six months, or by both such Sine and fm-.
         prisonment , ’
i
!             Section 7 of the same Act also deals with the soope
    of aald Senate Bill No. 127 but vi11 not be copied here.
i
                Section     8 of oald Senate Blli So. 127 provides;
              “sot. 8. The provisions    of this Act shall
         bo cumulative of the cm$oymnt np,cncy10~3 of
         the Stnte of Texa3 and the err~loyncnta-iencx
         Laws aioreoela. shall be wnere consistent.ap-
          licable to the movieions    of this Act."
             erscoring ours}
                The Supreme Court of Texas In the case of State       v.
i   Laredo Ice Co.,       et al, 73 3. W. 951, in construing  the effect
    of a oumulatlve       provision similar to that in Section 8, supra,
    raldr
               “The fourteenth   section of tho act of 1899
         concernimz trusts and monoDolie3 la in this
         language!-   “irne provislon3~of the fore.Toins
         sections, and tno i'ln333p.o?onr.izlcc,   provided
         for violations 0;'CXs act 329.X.be !ZiL en2
         construed to be culrr.llntive
                                    OS all lzvn no:r
         in force in tni3 3ix~c. Counrei fOl a::;;olloes
         earnestly contend that the effect of this ;)ro-
         vision is to consolidate and to make one lav
         of the act of 1895 and the act of 1199, and
         theroby to give exerqtion Siiom proaocution
         under the law OS 1899 to those nersons nho
         are exempted by the-provisionsbf the law OS
         1895.  The term lcrmulativc'indicates en
         harmonious cocxistcncs 2lldCJ-OZl~?~tiCXt,
         mthcr -trP.na con3oLia3;lcn oi iz3 iXi1773 22
         to one. An amendment to a statute is not
         Batlye'      because it repeals and takes
         the plaoe of the part of the law that It
Ronorable Joe Xunschlk, Page 5


    amends, thereby becoming a part of the lav
    amended. It Is true that, In seeking the
    meaning of language used In a statute, it la
    proper to consider all of the acts of the same
    legislative body vhich are in aarl materla.
    because 'It is supposed that there has been
    no change in the leglsintlve intent e.nil
                                            pur-
    pose,' unless it Is manifested by some crnge
    of language. Sutherland, Stat. Constr. ~283.
    But this 13 a rule of construction,merely,
    and does not constitute each act a-part of
    every other act on the same sub130 Tex. 313, 107 S. W. (26)
550, where the oourt says:
          "We are to interpret the language used
     ln a nanncr to make all relevant laus harmonl-
     ous, if we can, and in a manner consistent
     with the public policy of the State, as vell
     as in the light of thG evila sought to be
     remedied by the legislation before ~6.~
See also 39 Texas Jurisprudence 171 and cases cited.
          The court in 32x-rv. aaldwln, (Dist. Ct.) 57 Fed. (2d)
252, in upholding the Zm~1oymen.t,Qents Lnw agsinst an .unconstitu-
tionality attack leveled ct the provisions of Article 5209, e3
being arbitrary exceptions, made this pertj.nentstatement, which
vo think la applicable%
          "The farmer or stockrs:ser or the free
     bureau make no charge. Tney seek immediate
Hdorablo   Joe Xunechlk,     Page 6


     assistance. There lo every reaoon why
     there should be no fraud or overreaching
     in their solicitationsor placlsgs. The
     difference between a gratis service and a
     pay service Is rocognIz~edIn such CEDES as
     Llndsley v. Natural Carbonic Gas Co., 220
     U. 3. 61, 31 Sup. Ct. 33;, 55 L. Ed. 369,
     Annotated Cases 912C 160, (and citing many
     other cases) + l *. The State has a rIr,ht
     to confine its restrictions to those classes
     which It deems need them. If the lav hits
     an evil vhere it Is most felt the prohlbl-
     tloa need not be all-ombraclng,”
              we can find nothing In the definition of an erd,-rant
agent or ‘the other provIsIons of Senate Bill ilo.127 vhich
vould Indicate that tho Act was paosed to apaiy to tinetype of
lnstltutlonsreferred to in your inquiry. If the Instltution~s
true purposes     are those of a non-groflt, charItabie, religious,
benevolent and educational Institution then its “business
could hardly be said to come within the provisions 01’Section
1 of the Emigrant ASoncy !.ct. ThiS WC thLr& 13 true even though
In carryinS out Its real and primary pmgo3o3i-3, it incidentally
rendered somo service which an ~iZiSr6ilt   ASant mISht perform.
In vlev of the history of the servicon     rcndcrod by such Institu-
tions, which the Lqlolature xdst have knovn at the time of the
gassage of the Act, and the fact that the Legislature In the
 Emigrant Agents Act,’ itself, provldcs in Section 8 that “the
provisions of this Act shall be cumulative of the Bm~lo~~ont
hoency Law of the State of Texas end the 3nlo7rant A?~-~c~ Lmr
aForesaid shall ho where consistent, aiz@icrbia to tna 2rovlsions
of this Act,” ve do not bclkzve the Leglsleturz Intended to
change its previously dociared public policy so as to Include
such Institutionsstrictly within the 3copo      of Scnato Bill Xo.
127. Uo do not balLeve the evil aimed at and soilShtto be re,u-
lated by the provisions of Senate Bill Bo. 127 Included the help-
ful and incidental services rcndurad by a non-?rofYt, charitable,
religious, educationaland benevolent Institution. Zieither          CFi.rl
ve say that tho provIsIons of Article 5209 of the Emplo:mcnt
Agent Act are Inconsistenti    vlth the definltlon and provisions of
the Emigrant Agents   Act.

          We believe that with due regard given to the exceptions
as contained In Artlole 5209 as being applicable t; the provisions
of Senate Bill N$. 127, the “EmploymentAgents Act and the* “EmI-
grant Agent a Aot oan be construed harmoniously together and can
        Eonorable Joe Kunsohik,        Page 7


        be properly      administered   and enforced so as to regulate     the
I       evils   sought    to be oontrolled   by the respective Acts.
                   For  all of the foregoing   reasons, it is our o2inlon,
        and you are so advised,    in answer to yaw question,   that the
        exceptions   of Artlole 5209,  Revised Civil Statutes,  1925, are
        applicable   to and are proper exceptfons to the provbdons     of
        Senate Bill Ho. 127, passed by the Acts of tho &lnt Legisla-
        ture, Seoond Called Session, 1923, Page 203, and the institu-
        tion inquired about, Under the faots Ln your inquiry, vould
        not be required to obtain an “Emigrant Agento!’ license.

I                     Tie trust   that ve have fully   answered yov.r inquiry.
                                                        Yours very truly
                                                   ATTORNTGY
                                                           GlZNFXAL
                                                                  OF TEXAS




    i
    I

    i